DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donner et al. (EP 0697325 A2).
In regards to claims 1-4, Donner et al. discloses the claimed limitations including a vehicle theft prevention device comprising:
a shaft (1) on which a steering wheel that changes and operates a direction of a wheel in a vehicle is mounted (at 1’; Reference is made to Paragraph 0008);
a tilt drive unit (2**,4) that adjusts an up-down angle of the shaft (Reference is made to Figures 5-6); and
an expansion and contraction drive unit (3,4) that adjusts a front-back position of the shaft (Reference is made to Paragraph 0009 and Figures 1-3; Examiner notes that Paragraph 0004 discloses both axial and radial adjustments in combination);
wherein a lock mechanism (7,10,11 for Figures 1-4; 7 for Figures 5-8) is provided in which an engaging portion (6,7 for Figures 1-4; 7” or 14 or 7’ for Figures 5-8) and an engaged portion (5 for Figures 1-4; 14 or 7” or 5, respectively, for Figures 5-8) that engage with each other and block rotation of the shaft (1) when the shaft is at a preset tilt position and expansion-and-contraction position are arranged so as to be allocated to the shaft and the vehicle (Reference is made to Figures 1-8);
wherein a cutout portion (receiving portion of 14 or space between toothing 5) with which the engaging portion engages is formed in the engaged portion (14 or 5) arranged in the vehicle, and the cutout portion is configured to be open in both a direction toward the steering wheel along a longitudinal direction of the shaft and a diametrical direction of the shaft in a state where the engaging portion and the engaged portion engage with each other (Reference is made to Figures 5-8);
further comprising a synchronization mechanism (2*) that engages the engaging portion and the engaged portion regardless of a rotation phase of the engaging portion being determined based on a rotation phase of the shaft (Reference is made to Paragraph 0018); and,
wherein the engaging portion (5) is a gear externally inserted onto the shaft, the engaged portion (6,7) is a rack (there is nothing precluding a curved rack), and a resilient member (8,9) that maintains a neutral position of the gear or the rack is provided as the synchronization mechanism in at least one of a mounting portion of the gear to the shaft or a mounting portion of the rack to the vehicle (Reference is made to Figure 3 and Paragraph 0011).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616